                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                         PORTLAND DIVISION




JAMES DAVISON et al.,

               Plaintiffs,
       v.                                                                   No. 3:20-cv-01387-AC

FOREMOST INSURANCE COMPANY,                                               OPINION AND ORDER
GRAND RAPIDS, MICHIGAN,

               Defendant.


MOSMAN,J.,

       On June 1, 2021, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (F. & R.) [ECF 22]. Judge Acosta recommended that I grant Plaintiffs' Partial

Motion for Summary Judgment [ECF 5] and deny Defendant's Motion for Summary Judgment

[ECF 14]. No objections were filed. Upon review, I agree with Judge Acosta.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

1 - OPINION AND ORDER
the magistrate judge as to those portions of the F. & R. to whieh no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(l)(C).

                                             CONCLUSION

       Upon review, I agree with Judge Acosta's findings and recommendation, and I ADOPT

the F. & R. [ECF 22] as my own opinion. I GRANT Plaintiffs' Partial Motion for Summruy

Judgment [ECF 5] and DENY Defendant's Motion for Summary Judgment [ECF 14].

       IT IS SO ORDERED.

       DATED this




2 - OPINION AND ORDER
